Property Sale and Purchase Contract
 
 
The Seller: The Projects Department, Building11, Hongxiangmingyuan of
Heilongjiang Yongtai Company (“Party A”)
 
The Buyer: Harbin Renhuang Pharmaceuticals, Inc. (“Party B”)
 
Business License No.:230100400006209
 
　NOW, after friendly negotiations and in consideration of the Property and the
mutual covenants contained herein, the Parties hereby agree as follows:
 
Article I The Basic Information
 
The property is located at Building 10 and Building 11, No. 28 Changjiang Road,
Nangang District, Harbin with the construction area of 2557.64 square meters.
 
Article II Purchase Price
 
The purchase price of Property is RMB 15000 for each squire meters with the
total amount of RMB 38,364,600 (the “Purchase Price”).
 
Article III Payment Method
 
As of the execution of this Contract, Party B shall pay to Party A, as an
advance payment, RMB 26,855,220 (the “Advance Payment”) and the remaining
payment will by paid in full before December 20, 2012, RMB11,509,380 (the
“Remaining Payment”). The parties can deal with the related matters about the
property right by paying the remaining payment.
 
Article IIV Term
 
As of the execution of this Contract, Party A shall deliver the property to
Party B.
 
Article V The Breach of Overdue Payment for Party B
 
As Party B can not follow the Article 3 herein, Party A has the right to
terminate the contract with taking back the property and won’t return the total
payment of Party B as the indemnity for Party A.
 
Article VI The Agreement on Property Registration
 

--------------------------------------------------------------------------------


Article VII Taxes and Fees
 
Party B shall pay all taxes and fees resulting from or payable in connection
with property registration, property right transfer and property using.
 
Article VIII Miscellaneous
 
This contract will be effective after being signed and sealed by both parties.
This contract is made in four originals that should be held by Party A and Party
B as the same legal force.

 
 
Party A: (Sealing) The Projects Department, Building11, Hongxiangmingyuan of
Heilongjiang Yongtai Company
 
Legal Representative/ Authorised Representative:
 
April 10, 2010

 
 
Party B: (Sealing) Harbin Renhuang Pharmaceuticals, Inc.
 
Legal Representative/ Authorised Representative: Shaoming Li
 
April 10, 2010
 

--------------------------------------------------------------------------------


 